Citation Nr: 0830963	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  02-03 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for allergic rhinitis and 
sinusitis, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claims seeking entitlement to service connection for a 
chronic respiratory disorder.  The veteran perfected a timely 
appeal of this determination to the Board.

In a June 2004, the Board entered a decision that denied 
service connection for a chronic respiratory disorder.  The 
veteran appealed this decision to the United Stated Court of 
Appeals For Veterans Claims (Court).  In a June 2006 Order, 
the Court vacated the June 2004 Board decision, and remanded 
this matter to the Board for further proceedings consistent 
with the Court's order.

In February 2007, the Board granted entitlement to service 
connection for a chronic respiratory disorder, identified as 
chronic bronchitis with areas of scarring and bronchiectasis 
with recurrent bronchiatic infections.  The Board also 
remanded the issue of entitlement to service connection for 
allergic rhinitis and sinusitis, to include on a secondary 
basis.

The issue of entitlement to service connection for allergic 
rhinitis and sinusitis, to include on a secondary basis, was 
again before the Board in April 2008, and again was remanded 
for further development.


FINDINGS OF FACT

1. Neither allergic rhinitis nor sinusitis began in service.

2. Neither allergic rhinitis nor sinusitis was caused or 
aggravated by a service-connected condition.

CONCLUSION OF LAW

Allergic rhinitis and sinusitis were not incurred or 
aggravated in service, and were not caused or aggravated by a 
service-connected condition.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, an April 2007 letter to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on both a direct and secondary basis, a disability 
rating, and an effective date, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide.  The 
Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  The Court has held that in 
such situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in April 2007.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a Supplemental 
Statement of the Case to the veteran as recently as June 
2008.  Thus, the Board finds that the veteran was not 
prejudiced by any inadequate notice, and that there is no 
reason to believe a different result would have been obtained 
had the error not occurred.  See Pelegrini, 18 Vet. App. 112; 
see also Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 
2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private post-service medical 
records, VA medical treatment records, VA compensation and 
pension examinations, and written statements from the veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the veteran.  The Board therefore determines that VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II.  Service Connection

The veteran argues that he is entitled to service connection 
for allergic rhinitis and sinusitis, including on a secondary 
basis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.

In the instant case, service medical records do not reflect 
complaints of or treatment for allergic rhinitis or 
sinusitis.  On November 1967 separation examination, the 
veteran was noted to have had a normal clinical evaluation of 
the nose and sinuses, and no rhinitis or sinusitis was noted.  
In his November 1967 Report of Medical History, the veteran 
indicated that he did not have and had never had ear, nose or 
throat trouble, chronic or frequent colds, or sinusitis.

March and May 1999 private medical treatment records indicate 
that the veteran reported being evaluated for a "cyst in the 
sinuses" five or six years prior.  The veteran was noted to 
have had some postnasal drainage and a cough.  On examination 
in March 1999, sinuses were non-tender, tympanic membranes 
(TMs) were clear, nasal mucosa was slightly red, and the 
throat was clear.  On examination in May 1999, sinuses were 
non-tender, TMs were clear, nasal mucosa was pale and boggy, 
and the throat was slightly red.  The veteran was diagnosed 
in May 1999 as having allergic rhinitis with chronic cough.

January 2000 computed tomography (CT) scan of the sinuses 
showed mucosal thickening of both maxillary sinuses, which 
was fairly extensive on the left.

On May 2001 VA examination, it was noted that the veteran 
continued to have a problem with allergic rhinitis and 
sinusitis.

The veteran was afforded another VA examination in September 
2007.  On examination, the veteran had a good nasal airway 
bilaterally, with no frontal or maxillary sinus tenderness.  
The veteran was found to have no sinusitis, and no convincing 
history that he had ever had an episode of sinusitis.  The VA 
examiner opined that it was less likely than not that sinus 
disease was related to the veteran's period of service in any 
way.  The examiner also stated that the veteran had very 
minimal allergic rhinitis symptoms, mainly in the spring, 
requiring antihistamines from time to time, but that it was 
less likely than not that the veteran's allergic rhinitis was 
etiologically related to the veteran's period of service in 
any way.

A September 2007 VA X-ray report indicates that the sinuses 
were clear except for the maxillary sinuses, that the veteran 
had a bilateral hazy appearance of the maxillary sinuses with 
possible opacification of the right maxillary sinus 
superiorly, that there appeared to be some mucosal thickening 
of the right maxillary sinus superiorly, and that turbinates 
were enlarged.  The September 2007 VA examiner noted that 
after reviewing the sinus X-rays, the examiner did not think 
that the veteran had acute or chronic sinus disease.

The veteran was afforded another VA examination in May 2008.  
On examination, the veteran was diagnosed as having minimal 
allergic rhinitis symptoms in the spring and fall, which did 
not require treatment, and as having no sinusitis found.  The 
examiner opined that it was less likely than not that the 
veteran's allergic rhinitis and sinusitis were caused or 
aggravated by his service-connected chronic bronchitis.  The 
examiner explained that chronic bronchitis does not cause 
allergic rhinitis or sinusitis. 

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for allergic rhinitis and sinusitis.

First, direct service connection is not warranted, as there 
is no indication that either allergic rhinitis or sinusitis 
was incurred in service.  Service medical records do not 
reflect complaints of or treatment for allergic rhinitis or 
sinusitis, on November 1967 separation examination, the 
veteran was noted to have had a normal clinical evaluation of 
the nose and sinuses with no rhinitis or sinusitis noted, and 
in his November 1967 Report of Medical History the veteran 
indicated that he did not have and had never had ear, nose or 
throat trouble, chronic or frequent colds, or sinusitis.  
Furthermore, there is no indication of either rhinitis or 
sinusitis in the record until March 1999, which is more than 
30 years after the veteran's period of service.  Moreover, 
the September 2007 VA examiner opined both that it was less 
likely than not that sinus disease was related to the 
veteran's period of service in any way, and that it was less 
likely than not that the veteran's allergic rhinitis was 
etiologically related to the veteran's period of service in 
any way.  There is no medical opinion or other competent 
medical evidence of record indicating that allergic rhinitis 
or sinusitis either was incurred in service or is directly 
related to the veteran's period of service in any way.

Second, service connection is not warranted on a secondary 
basis.  The May 2008 VA examiner opined that it was less 
likely than not that the veteran's allergic rhinitis and 
sinusitis were caused or aggravated by his service-connected 
chronic bronchitis, explaining that chronic bronchitis does 
not cause allergic rhinitis or sinusitis.  There is no 
competent medical opinion or other competent evidence of 
record indicating that either the veteran's service-connected 
chronic bronchitis, or any other service-connected condition, 
caused or aggravated either allergic rhinitis or sinusitis.  
Thus, the medical evidence weighs against the veteran's claim 
of service connection on a secondary basis.

Accordingly, service connection is not warranted for either 
allergic rhinitis or sinusitis, including on a secondary 
basis.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for allergic rhinitis and 
sinusitis, to include on a secondary basis, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


